Per Curiam.
This is an action of trespass to try title. By amendments to the pleadings, plaintiffs’ ownership was made to depend on possession without color for the twenty-year statutory period, and the area in dispute was reduced to approximately one-eighth of an acre in the form of a triangle, one side being 23 feet and another 566 feet. Plaintiffs’ evidence tended to establish their possession from 1923 to 1957. Defendants’ evidence negatived plaintiffs’ asserted possession and tended to establish possession in defendants for many years.
We have carefully examined each assignment of error. We reach the conclusion that prejudicial error has not been made to appear. No new principle of law is involved. If it be conceded *754that plaintiffs’ exceptions to questions asked on cross-examination were well founded, it is apparent the answers negative any prejudice. The charge, when examined as a whole, did not, we think, leave the jury in any doubt that continuous possession of the land in dispute for twenty years sufficed to vest title in plaintiffs and to require an affirmative answer to the issue of ownership. The jury resolved the question of fact adverse to plaintiffs.
No error.